Citation Nr: 0636518	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-12 015A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June to September 1997, in the South Carolina State National 
Guard, with additional periods of ACDUTRA.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Columbia, South 
Carolina, which denied service connection for residuals of 
right and left eye injuries.

In November 2004, the veteran testified at a hearing at the 
RO before a Veterans Law Judge of the Board.  That judge is 
no longer employed at the Board.  So, in March 2006, the 
Board wrote the veteran to enquire as to whether he wanted 
another hearing before a Veterans Law Judge that will 
ultimately decide his appeal.  He responded that same month 
that he did not want an additional hearing.

This case was previously before the Board and was remanded to 
the RO in February 2005, via the Appeals Management Center 
(AMC), for further development and consideration.


FINDINGS OF FACT

1.  There is no persuasive medical nexus evidence of record 
indicating the veteran's left eye disorder is causally or 
etiologically related to his service in the military - 
including any injury he may have sustained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's right eye disorder is causally or 
etiologically related to his service in the military - 
including any injury he may have sustained.


CONCLUSIONS OF LAW

1.  The veteran's left eye disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 
(2006).
 
2.  The veteran's right eye disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).



VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in April 2001, November 2001, March 2002 and 
April 2005.  The April 2005 letter specifically told him that 
VA needed specific information regarding his claimed 
disorders and that if he had any additional information or 
evidence that would support his claims he should send it to 
VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here, this was indeed the case as the 
April 2001, November 2001 and March 2002 letters were sent 
prior to the initial adjudication in June 2002.  And in the 
November 2005 supplemental statement of the case (SSOC), the 
claims were readjudicated based on any additional evidence 
that had been received since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOC.  
This was also after the most recent April 2005 VCAA letter.  
So the claims have been reconsidered even since providing 
content-complying VCAA notice.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, as mentioned, the veteran was provided 
specific notice of what type of information and evidence was 
needed to substantiate his claims.  He was not provided, 
however, Dingess notice concerning the downstream disability 
rating and effective date elements of his claims.  But this 
is nonprejudicial because the Board is denying his underlying 
claims for service connection, so these downstream disability 
rating and effective date elements become moot.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal.  The 
veteran recently indicated he does not want another hearing, 
and he also has been provided a VA examination to obtain a 
medical opinion concerning the cause of his disabilities, 
specifically, whether they are attributable to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Indeed, this was the specific reason the 
Board remanded this case in February 2005.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issues on appeal that has yet to be 
secured.  The appeal is ready to be considered on the merits.

Factual Background

The veteran's National Guard records show that in a November 
1980 report of medical examination, conducted for purposes of 
a periodic examination, his eyes were clinically evaluated as 
normal.  His distant vision in both eyes was 20/40, and a 
color vision test was 12/15.  The examiner noted a normal 
physical examination with the exception of the veteran's 
vision.  He recommended the veteran have his eyes examined 
for the purpose of obtaining glasses. 

Additional records show that from July 10, 1982 to July 24, 
1982 the veteran participated in a two-week drill.  He 
sustained an injury to his right eye.  Examination showed a 
small laceration on the medial aspect of the lower lid and 
indicated that his vision was not impaired.  In a subsequent 
Report of Line of Duty Investigation, it noted he was injured 
while playing basketball with several men in his unit.  He 
was accidentally struck in the right eye by an individual 
attempting to guard him.  The nature of the extent of the 
injury was documented as a laceration of lacrimal apparatus.

The reports of subsequent periodic examinations for the 
National Guard, conducted in October 1984 and October 1988, 
do not show any complaints or treatment pertaining to an eye 
disorder.  A July 1992 periodic examination noted the veteran 
wore eyeglasses and that his distant vision in the right eye 
was 20/50, and in the left eye 20/30.  Corrected vision in 
both eyes was 20/20.

In a private treatment record dated in November 1993, the 
veteran complained of blurriness in his left eye - which he 
said had persisted for the prior two years.  He reported that 
he saw a neurologist in 1991 and had tests conducted which 
were 
non-conclusive.  The diagnosis was left eye dilated paranyal 
and old mac cyst.  
 
In a June 1997 Report of Medical History, the veteran 
indicated he did not know whether he had a history of eye 
problems

A private April 2002 examination report showed blurred visual 
acuity in each eye which was mild in duration and context.  
The diagnosis was optic atrophy in the left eye due to an 
injury while in the military.

The veteran submitted essentially duplicate private medical 
statements which the RO received in May 2003 and November 
2004.  The first statement was undated (but date stamped as 
received by the RO in May 2003) and was signed by J. Elliott, 
III, O.D.  The second statement displayed a date of October 
2004 and was signed by Dr. Elliott and T. G. Croffead, O.D.  
The duplicate statements noted the veteran suffered from 
optic nerve head pallor and atrophy in his left eye, which 
was a result of an athletic injury which occurred while he 
was serving in the military.  The physicians commented that, 
due to the injury in service, he only had light perception in 
his left eye and the condition could not be improved with 
treatment.  

During his November 2004 hearing, the veteran reiterated the 
circumstances surrounding his 1982 right eye injury in 
service.  He argued that his optical nerve was injured and 
that that injury affected both eyes, whereby as he grew 
older, his vision continued to decrease.

Pursuant to the Board's February 2005 remand, the veteran was 
afforded an examination by a VA ophthalmologist in September 
2005.  The examiner noted a thorough review of the veteran's 
claims folder.  During the examination, the veteran 
complained of poor vision in his left eye for many years.  He 
believed his poor vision was related to the injury he 
sustained in service in 1982 while playing basketball.  The 
examiner recited the veteran's detailed medical history.  
The diagnoses were old trauma in the right eye with lid 
laceration and optic neuropathy of the left eye.  The 
examiner explained that, in terms of the veteran's right eye, 
he had recovered from the finger poke injury which left him 
with a slightly distorted medial right lower lid.  His nasal 
lacrimal duct appeared to have completely recovered and there 
were no symptoms of tearing.  In regards to his left eye, the 
examiner reiterated the veteran's contention which 
essentially was that the decreased vision in his left eye was 
caused by the injury sustained in 1982.  The examiner found 
this statement unsupported by the evidence in the claims file 
and he saw no way to link the two.  Moreover, he commented 
that he could not find a cause for the optic neuropathy in 
the left eye without resorting to mere speculation because 
there were numerous causes of optic neuropathy.  

Laws and Regulations
Service Connection

Service connection will be granted for disability resulting 
from an injury sustained or a disease contracted in the line 
of duty while in the military, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Disorders diagnosed after discharge will still 
be service connected if all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



There are three basic requirements for establishing 
entitlement to service connection:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

Service connection presupposes there is a current diagnosis 
of the condition claimed; in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  



A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against), with the 
veteran prevailing in either event, or whether instead a 
preponderance of the evidence is against the claim, in which 
case it is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Analysis

Left Eye

The veteran contends that his right eye injury during 
service, in 1982, eventually caused decreased vision in his 
left eye.  He says that, when his right eye was damaged, it 
affected the whole optical nerve in his head, which in turn 
affected his left eye.

There is no persuasive medical nexus evidence of record 
indicating the veteran's left eye disorder resulted from his 
military service - including the 1982 injury mentioned.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Board 
realizes the veteran was prescribed glasses during service 
for decreased vision in this eye.  However, refractive error 
is considered a congenital or developmental defect, so it is 
not considered a disease for purposes of VA disability 
compensation and, consequently, cannot be service connected 
as a matter of express VA regulation.  See 38 C.F.R. §§ 
3.303(c), 4.9.  The only possible exception is if there is 
probative evidence of additional disability due to 
aggravation by superimposed disease or injury.  But the 
medical evidence of record does not demonstrate that the 
veteran's vision in his left eye worsened as a result of an 
injury in service, namely being struck in his right eye 
during the basketball game in 1982.  See Monroe v. Brown, 4 
Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 
2, 1999). 

More importantly, the September 2005 VA examiner found no 
relationship whatsoever between the veteran's left eye 
disorder, diagnosed as optic neuropathy, and his military 
service - in part, because there was no evidence of any 
injury to this eye in the incident in question.  The examiner 
also determined the injury to the veteran's right eye in that 
incident did not contribute to his current diagnosis of optic 
neuropathy of the left eye.  In offering this diagnosis and 
nexus opinion, the examiner also confirmed he had reviewed 
the veteran's pertinent medical history, including previous 
letters from his optometrists who had concluded there was a 
connection between his injury in service and his left eye 
disorder.  The VA examiner concluded that the findings of the 
private optometrists did not include a supporting rationale 
for their final determination.  And this is indeed quite 
apparent since they did not explain how an injury to one eye 
(the right one, in particular) in turn caused additional 
injury to the other - the left eye.

The VA examiner's opinion has significant probative weight 
since he not only considered the veteran's assertions and 
medical records, including those mentioned, but also 
undertook a comprehensive clinical examination of him.  So 
this opinion has the proper factual foundation and is not 
predicated, as were the others, on unestablished facts or 
mere allegations.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Consequently, there 
currently is no persuasive medical nexus evidence of record 
indicating the veteran developed a left eye disorder during 
or as a result of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



The Board again acknowledges all the private medical opinions 
suggesting the veteran's optic nerve head pallor and atrophy 
in his left eye are due to an athletic injury during his 
service in the military.  But as alluded to, the opinions are 
flawed since the conclusory generalizations are based on the 
veteran's own unsubstantiated assertions and history - which 
are not shown to be entirely accurate inasmuch as his injury 
was actually only to his right eye (not inclusive of his left 
eye).  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related by the 
veteran).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to service 
connection).

As a layman, the veteran does not have the necessary medical 
training and/or expertise to relate his current left eye 
disorder to his military service, to the right eye injury in 
particular.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). See, too, Savage v. Gober 10 Vet. App. at 495-498, 
indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegation, alone, 
has no probative value without medical evidence 
substantiating it.  So the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Right Eye

The veteran also attributes the blurred vision in his right 
eye to the injury in 1982.  However, again, refractive error 
is considered a congenital or developmental defect, so it is 
not considered a disease for purposes of VA disability 
compensation and, consequently, cannot be service connected 
as a matter of express VA regulation.  See 38 C.F.R. §§ 
3.303(c), 4.9.

So aside from blurred vision (a type of refractive error), 
there must be medical evidence indicating the veteran has 
another right eye disorder possibly attributable to the 1982 
injury in service.  In other words, there must be competent 
medical evidence of another existing current disability, and 
in this critical respect there is an absence of confirmation 
of a specific, identifiable right eye disorder.  The first 
actual indication of any problem affecting the veteran's 
right eye was reported in a 1982 treatment record, in the 
aftermath of the incident in question, and the diagnosis was 
laceration of lacrimal apparatus.  But subsequent private 
records do not mention any complaints or treatment pertaining 
to a right eye disorder, including as a residual of that 
injury

Nevertheless, in light of the documented injury to this eye 
in 1982, and the treatment the veteran received immediately 
after it, the Board remanded this case to the RO in February 
2005 to have the veteran undergo a VA examination to obtain a 
medical opinion concerning whether any current impairment 
involving his right eye is attributable to that injury.   He 
underwent the requested VA ophthalmology examination in 
September 2005.

During the examination, the VA examiner evaluating the 
veteran observed normal objective findings pertaining to his 
right eye.  The conclusion of the examiner was that the 
veteran had completely recovered from his 1982 injury while 
in service.  The net result is that there is no evidence of a 
current right eye disorder that is service connectable.  The 
opinion of the September 2005 VA examiner, which provides a 
thorough and persuasive assessment on the question of current 
disability (given its acknowledged medical basis and 
grounding in review of the veteran's claims file) rules out 
the presence of a right eye disorder altogether.

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a current disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability, there can be no valid claim.  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

So the competent evidence does not establish there is a 
current identifiable right eye disorder, and because such 
finding is a condition precedent to consideration of whether 
a claimed right eye disorder is attributable in any respect 
to service, without evidence of a present disability, there 
would be no further need for inquiry into the etiology of a 
right eye disorder.  The claim for service connection simply 
could not be granted without any indication that the 
preliminary requirement of a present disability had been met.  
See e.g., Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table) (elements of a 
valid claim for service connection include competent evidence 
of a current disability, and then followed by the 
requirements of in-service incurrence or aggravation, and a 
medical nexus between the current disability and service).  
See Rabideau, 2 Vet. App. at 144.  

For these reasons and bases, this claim must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for residuals of a left eye 
injury is denied.

The claim for service connection for residuals of a right eye 
injury is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


